Citation Nr: 0728724	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-29 904	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION


The veteran served on active duty from November 1942 to 
November 1945.  The veteran received the Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In the instant case, the veteran's appeal as to the issue of 
service connection for PTSD was granted in a July 17, 2007, 
Board decision.  Thereafter, in August 2007, the Board 
received notification of the veteran's death in June 2005.  
As the veteran died during appellate consideration of his 
claim, the July 17, 2007, Board decision addressing this 
issue is vacated. 



	                        
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



